Case 2:20-cv-04394-MWF-JPR Document 11 Filed 07/23/20 Page 1 of 1 Page ID #:27



  1
                                                                            JS-6
  2

  3

  4                        UNITED STATES DISTRICT COURT

  5                      CENTRAL DISTRICT OF CALIFORNIA

  6

  7    JASON M. FINE,                          Case No. 2:20-cv-04394-MWF-JPR

  8                    Plaintiff,              ORDER ON STIPULATION
                                               DISMISSAL WITH PREJUDICE
  9          v.
 10    QUICKEN LOANS, INC.,
 11                    Defendant.
 12

 13

 14         Plaintiff, Jason M. Fine (“Plaintiff”), by and through his attorneys, having filed

 15   with this Court his Agreed Stipulation of Dismissal with Prejudice, and the Court

 16   having reviewed same, now finds that this matter should be dismissed.

 17         IT IS THEREFORE ORDERED by this Court that the above cause of action

 18   is hereby dismissed, with prejudice.

 19

 20   Dated: July 23, 2020
                                             MICHAEL W. FITZGERALD
 21                                          United States District Judge
 22

 23

 24

 25

 26

 27

 28
                                                 1
